J. F. Daly, J.
The proceedings of this petitioner, Joseph Reiss, creditor, are stayed until the costs of his former petition are paid. The provisions of section 779 of the Code apply to applications under the Insolvent Assignment Act. Proceedings taken by creditors and other interested parties for the enforcement or protection of their rights under insolvent assignments are special proceedings (Code, §§ 3333, 3334, 3343, subd. 20). An application by a creditor for an order directing a citation to issue and compelling the assignee to account is a motion (Code §§ 767, 768). Motion costs may be allowed on granting or,refusing the application (§ 3240). When motion costs are not paid, the proceedings of the party are stayed (§ 779). This application is therefore dismissed, with ten dollars costs.
Application dismissed, with costs.